SHELBY, Circuit Judge
(dissenting), i. The unusual purpose of this bill in equity is to correct a mistake alleged to have been made by a United States circuit court, in a case at law, in an order refusing to grant a motion for a new trial, and to correct an error made by the judge in his instructions to the jury; the correction of these mistakes to result in reducing the amount of the verdict and judgment. The facts alleged in the bill are sufficiently stated in the majority opinion to show the main question involved. No reference, however, is made to the judgments and opinions of this court which are incidentally the subject of the bill, as shown by its averments and exhibits. It is necessary to supply this omission by briefly stating that part of the case:
The Atlantic Lumber Company sued the L. Bucki & Son Lumber Company in the circuit court of the United States for the Northern district of Florida in two actions at law, for sums amounting, in the aggregate, to more than $80,000, for breach of contract. These cases were consolidated and tried as one case. Verdict and judgment were had for the Atlantic Lumber Company for $8,988.37. The Atlantic Company brought the case on error to this court. The case was affirmed, this court holding that the circuit court had properly construed the contract sued on. 35 C. C. A. 59, 92 Fed. 864. On the trial the Bucki Company reserved a bill of exceptions, and sued out a cross writ of error. In trying the cross writ of error, this court said:
“We are of opinion that no error has been committed prejudicial to either party, and that justice will be awarded either by the affirmance of the judgment on the cross writ of error, or by its dismissal.”
The writ was dismissed for reasons given, and on authorities cited. 35 C. C. A. 590, 93 Fed. 765. An application was made by the Bucki Company to the supreme court for the writ of certiorari, which was denied. 175 U. S. 724, 20 Sup. Ct. 1021, 44 L. Ed. 337. After the verdict had been rendered, and before the writs of error had been sued out, the Bucki Company moved for a new trial, and on that motion the circuit court made this order:
“This cause coming on to be heard upon a motion for a new trial, and having been fully heard and considered, and it appearing that possibly an *9error was committed in instructing tlie jury that payments and settlements had between the parties for the logs up to the 15th of August, 1897, was final, although it might appear that the size of the logs for that time was smaller than the average guarantied, and that, according to a custom of the market, the price of such logs in the market, on account of such smaller size, was $583.07 less than the amount paid. It is ordered that, upon the remitting of said sum of $583.07 from said judgment by the plaintiff, said motion for a new trial be denied.”
The Atlantic Company reduced the judgment by the amount indicated in the order, and a new trial was denied. The gravamen of the bill is that the circuit court erred in requiring a remittitur of $583.07 -y that it should have required a remittitur of $4,553.90. This is the construction placed on the bill by the learned counsel for the appellant. They say in their brief:
“The specific ground for relief in equity is a mistake of fact by the trial judge in the calculation of the amount of a remittitur ordered on a motion for a new trial in said common-law action. * * * The central point in this case is that, on the motion for a new trial in the action at law, the court, in calculating the amount to be remitted from the verdict, upon the undisputed evidence, by mistake ordered too small [an] amount to be remitted, by some $4,000.”
The pm pose of the bill is to have a decree now entered reducing the judgment. If the circuit court had suggested so large a reduction as is now claimed, the Atlantic Company could, and probably would, have declined to allow it. The result of its refusal to allow the reduction suggested by the court would have been a new trial. It is not now proposed to have a new trial. The bill seeks to have the Buck! Company’s damages—pleaded as set-off in the law court—allowed in chancery, contrary to the jury’s verdict, and without submitting the question to another jury. The circuit court had no power to do this when it passed on the motion for a new trial. The extent of its power was to grant or refuse a new trial. If the parties do not consent, the court, on motion, cannot reduce the verdict and judgment. It can only grant a new trial, and have the matter again submitted to a jury. Kennon v. Gilmer, 131 U. S. 22, 9 Sup. Ct. 696, 33 L. Ed. 110. If the circuit court had made a plain order overruling the motion for a new trial, it would have been acting within its discretion, and its ruling would not have been subject to review on error, and certainly not by bill in equity. The Atlantic Company remitted $583.07, on the suggestion of the court, to avoid a second trial. Did that act open the case to an equitable investigation to see if the reduction ought not to have been $4,553.90? If no reduction had been made, the verdict and judgment would have been unassailable in equity on account of the court’s order on the motion. Is it made vulnerable by acceding to the suggestion of the trial judge that there “was possibly” an excess in the verdict of $583.07? The supreme court has distinctly held that it is in the discretion of the circuit court, not open to review on error, to overrule a motion for a new trial when the plaintiff, with leave of the court, has remitted a part of the verdict. Cattle Co. v. Mann, 130 U. S. 69, 75, 9 Sup. Ct. 458, 32 E. Ed. 854.
2. It is probably conceded that the bill in equity to grant a new trial at law has become obsolete (3 Pom. Eq. Jur. § 1365); for the claim here is that the bill lies, not to grant a new trial, but to change the *10verdict and judgment, without trial by jury, and merely on an inquiry into the purposes, intentions, and mistakes of the circuit court in entering an order refusing a new trial. The equity court is not asked to require the law court to grant a new trial. The prayer is for greater relief. It is asked to enter a decree without a new verdict, and against the one rendered, and to review and reverse the law court in its ruling on the motion, and to hold that the verdict is excessive by $4,553.90. “We are very clear,” said the circuit court of appeals of the Eighth circuit, “that a bill in equity for a new trial cannot be maintained in such a case. A court of equity possesses no appellate or supervisory power over courts of law. And it is well settled that, where a motion for a new trial has been made in the trial court and refused, it cannot be successfully renewed in the form of a bill in equity in a chancery court on the same grounds. The law court had full jurisdiction of the subject-matter and the parties, and its judgment overruling the motion for a new trial is no more subject to review by a court of equity than is its judgment in any other case.” Folsom v. Ballard, 16 C. C. A. 593, 70 Fed. 12. An opinion of Chancellor Kent and other authorities are cited. Id. And the supreme court has held that a court of equity cannot turn itself into a court of review to correct the errors of a court of law. That is alien to its jurisdiction, and beyond the sphere of its powers and duties. Tilton v. Cofield, 93 U. S. 163, 23 L. Ed. 858.
3. It is claimed that the circuit court, except for a mistake in calculation, would have reduced the verdict and judgment, or required their reduction, $4,553.90. This averment gives the bill no equity, for the plain reason that the circuit court had no authority to reduce the verdict in any sum. It had no authority to require the Atlantic Company to reduce it. It cannot, in the nature of things, be a “mistake,” for which equity will give relief, that the law court failed to do what it had no power to do. The verdict and judgment could not have been reduced on the motion for a new trial except by the voluntary consent of the Atlantic Company. It would have been error in the court, without the consent of both parties, to reduce the judgment. Kennon v. Gilmer, 131 U. S. 22, 9 Sup. Ct. 696, 33 L. Ed. 110. Then, by the averments of the bill, what has the law court failed to do that it had power to do, and that was against the Bucki Company’s interest? Refused to grant a new trial; nothing more. In a case cited in the opinion of the majority, a jury, by mistake in addition, returned a verdict for too small a sum. When it was too late for the law court to correct it, it was .corrected in equity. Hamburg-Bremen Fire Ins. Co. v. Pelzer Mfg. Co., 22 C. C. A. 283, 76 Fed. 479. There it was within the authority and province of the jury to find the amount of the verdict. A verdict could not have been corrected in equity for the failure of the jury to do something that was beyond its power and authority. It was acting within its proper sphere when the mistake was made; and the thing it intended to do, it had the power to do. Not so as to the circuit court on the averments of the bill. The alleged mistake of the court was in not reducing a judgment it had no right to reduce.
4. Looking behind the motion for a new trial, the foundation of the cause of action shown by the bill is the refusal of the court to submit *11to the jury the appellant’s claim for damages on account of logs delivered prior to August 15, 1897. That ruling of the court was the only ground that gave the appellant a right to a new trial, if that gave it such right. If this was error, the remedy at law was complete by writ of error. In Creath’s Adm’r v. Sims, 5 How. 205, 12 L. Ed. 111, the court said:
“Whenever, therefore, a competent remedy or defense shall have existed at law, a party who may have neglected to use it will never he permitted here to supply the omission to the encouragement of useless and expensive litigation, and perhaps to the subversion of justice.”
In Knox Co. v. Harshman, 133 U. S. 154, 10 Sup. Ct. 258, 33 L. Ed. 586, Mr. Justice Gray, speaking for the court, said:
“A court of equity does not interfere with judgments at law unless the ■complainant has an equitable defense of which he could not avail himself at law, or had a good defense at law which he was prevented from availing himself of by fraud or accident, unmixed with negligence of himself or his agent.”
If it be conceded, contrary to the expressions of this court when the point involved was considered (35 C. C. A. 590, 93 Fed. 765), that the appellant had a good defense at law, it cannot be consistently held that he was prevented from availing himself of the full benefit of such defense in a manner “unmixed with negligence of himself [itself] or his [its] agents.” This court has, without dissent, held that the appellant is not brought within the rule laid down which would entitle it to impeach the judgment at law. Id. The error of the court in not submitting the set-off to the jury was then before this court. The ■court expressed an opinion against the defense, but dismissed the cross writ of error because not prosecuted with the diligence required by rule 25 of this court (31 C. C. A. lxiv, 90 Fed. lxiv). L. Bucki & Son Lumber Co. v. Atlantic Lumber Co., 35 C. C. A. 590, 93 Fed. 765.
5. But the learned counsel base the right to relief on the mistake of .the judge in making the order on the motion for a new trial. And that is the theory of the bill. The order in question was made in a case at law. In some states where equitable and legal procedure are blended, the state courts may reduce or increase the verdict of the jury. But no such power exists in a federal court. The seventh amendment of the ■constitution declares that “in suits at common law where the value in •controversy shall exceed twenty dollars the right of trial by jury shall be preserved; and no fact tried by a jury shall be otherwise re-examined in any court of the United State’s than according to the rules of the common law.” The only modes known to the common law to reexamine such facts are the granting of a new trial by the court where the issue was tried, or to which the record was properly returnable, or the award of a venire facias de novo by an appellate court for some error of law which intervened in the proceedings. 2 Story, Const. (2d Ed.) § 1770. The seventh amendment does not deprive equity of jurisdiction to impeach or correct judgments for fraud or mistake, but it does forbid the law court, on a motion for new trial, or otherwise, to reduce the amount of the jury’s verdict. Kennon v. Gilmer, 131 U. S. *1222, 9 Sup. Ct. 696, 33 L. Ed. 110. Here the alleged mistake is that the judge failed, by a mistake in calculation, to require a large reduction in the verdict and judgment,—that he failed to do something that he could not lawfully do without an amendment to the constitution of the United States. If he had made the reduction claimed without the consent of both parties, it would have been reversible error, yet it is claimed that, having failed to do it, it is a “mistake or accident,” within the meaning of equity jurisprudence; that is, that equity requires the judge to do what the paramount law forbids his doing. We cannot assume that, contrary to law, the learned judge holding the circuit court intended to reduce the verdict. Averments that he had such purpose show no equity. The purpose of any calculation he made was to enable him to pass intelligently and fairly on the motion for a new trial. If he found the verdict excessive, his only power was to grant a new trial if the parties declined voluntarily to adopt any suggestion he made as to its reduction. Equity surely has no jurisdiction to control or revise his orders stating the conditions on which a new trial would be refused. Yet, barring questions, subject to review by writ of error, that is the jurisdiction invoked by the bill.
6. There is another view of this case that supports the decision of the circuit court. The demurrer to the bill is, of course, an admission that the judge made the large and remarkable mistake in calculation or in writing down the result. There is, however, no averment that the judge’s attention was called to the mistake. When the court announced that so small a reduction would be required,—a simple calculation showing that the reduction should have been much larger,— the attention of diligent counsel would necessarily be aroused. The counsel are, of course, presumed to know the orders made in response to motions made by them. I think the bill should show that counsel seeking to vacate the judgment did not silently acquiesce in so small a reduction when the judge was proceeding under a rule invoked by them that entitled their client to a reduction eight times as large as the one made. On the theory that a mistake in calculation or in writing down the amount was inadvertently made by the judge, it would have been the duty of counsel tó call the judge’s attention to the mistake. The counsel making the motion are presumed to be informed as to their client’s rights. May it not be laches justifying the dismissal of the bill to remain silent as to this mistake when the order is entered, and till several applications to appellate courts are made and decided, before attention is called to so grave an error in figures ? It is not conceivable, on the theory of file bill, that the judge would have refused to make the correction. And a bill is of doubtful equity, to say the least, when it fails to show why counsel did not promptly call the judge’s attention to such a mistake, made under such circumstances. It is alleged “that it did not occur to your orator, nor its said attorney, that the said court of appeals had no jurisdiction on the said writ of error to review said finding of the circuit court in respect to the amount of such remittitur,—that being a question of fact,—until some time in November, A. D. 1899.” It is also alleged that the plaintiff expected to secure the reversal of the case on other points. But these averments do not meet the defect. They show no reason *13for the strange silence,—for the failure to call the court’s attention to the mistake in figures.
Referring to cases of accident and mistake, the supreme court said:
“But such relief was never given upon any ground of which, the complainant, with proper care and diligence, could have availed himself in the proceeding at law. In all such cases he must be without fault or negligence. * * * ‘Nothing can call forth a court of equity into activity but conscience, good faith, and reasonable diligence. Where these are wanting, the court is passive and does nothing.’ ” Brown v. Buena Vista Co., 95 U. S. 157, 24 L. Ed. 422.
I do not, of course, deny that in a proper case, for fraud, accident, or mistake, equity has jurisdiction to annul, vacate, or reduce a judgment at law. This doctrine is familiar and well sustained by the authorities cited in the opinion of the court. The bill, in my opinion, does not allege any mistake or accident that confers equity jurisdiction, nor any defense against the judgment that was not available at law; and it shows a want of diligence in the plaintiff. I am therefore constrained to dissent from the opinion and judgment of the court. I think the circuit court decided correctly in sustaining the demurrer 'and dismissing the bill, and that its decree should be affirmed.